Citation Nr: 1004382	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  02-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The appellant maintains that her deceased husband was a 
veteran with valid military service during World War II as 
well as the Korean War.  In particular, the appellant 
asserts that her husband had valid military service from 
January 1943 to February 1946 and from October 1950 to May 
1969; he died in May 1969.  Consequently, the appellant 
contends that she is eligible for VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the VA 
Regional Office in Manila, the Republic of the Philippines 
(RO), which declined to reopen a claim of entitlement to 
basic eligibility for VA death benefits.

In December 2003 and November 2005, the Board remanded the 
case to the RO for additional development.  The case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  In a May 2000 decision, the RO denied the appellant's 
claim of entitlement to basic eligibility for VA benefits; 
and the appellant did not file an appeal as to that 
decision.

2.  None of the additional evidence received since the May 
2000 decision bears directly and substantially upon the 
specific matter under consideration; the additional evidence 
is either cumulative or redundant, and is not, by itself or 
in connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision that denied the claim of 
entitlement to basic eligibility for VA benefits is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  The evidence received since the May 2000 RO decision is 
not new and material; and the requirements to reopen the 
appellant's claim of entitlement to basic eligibility for VA 
benefits, have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
a claim for service connection, so that VA must provide 
notice that a disability rating and an effective date will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the appellant may not have met all of 
the requirements of the VCAA and related case law, the 
matter decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the appellant has been provided all information needed 
for a reasonable person to prove the claim.  In any event, 
the Federal Circuit recently vacated the previous decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

VA notified the appellant of the information and evidence 
needed to substantiate and complete a claim in letters dated 
in February and December 2004 and November 2005, as well as 
in the statement of the case and two supplemental statements 
of the case.  These documents provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the appellant of the types of evidence 
needed in order to substantiate her claim of entitlement to 
basic eligibility for VA benefits.  The RO has essentially 
advised the appellant of the basis for the previous denial 
of the claim.  VA has also informed the appellant of the 
types of evidence necessary to establish such claims, 
including what would constitute both "new" and "material" 
evidence to reopen the previously denied claim.  VA informed 
the appellant as to what evidence she is responsible for 
obtaining and as to what evidence VA would be responsible 
for obtaining.

The RO has provided adequate notice of how effective dates 
are assigned; and specifically of the types of evidentiary 
documents necessary to prove her claim (in the statement of 
the case).  The claim was subsequently readjudicated most 
recently in a November 2009 supplemental statement of the 
case.  While the appellant may not have receive full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records 
pertinent to the appellant's assertions regarding the claim 
on appeal.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Review of the claims file shows that the RO adequately 
complied with all necessary prior remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, 
in the November 2005 Board remand decision, the Board 
ordered the RO to provide the appellant notice of what types 
of documentary evidence would be acceptable evidence of 
qualifying military service.  The RO did not thereafter 
notify the appellant as specifically ordered as to the types 
of documentary evidence necessary to prove her claim.  
Nevertheless, the RO had previously provided adequate 
information on this in previous documents sent to the 
appellant, in particular, in the statement of the case.

VA has fulfilled its duty to assist the claimant by 
obtaining identified and available evidence needed to 
substantiate the claim.  There is no indication that any 
additional evidence remains outstanding. 

II. New and Material Evidence

The appellant's underlying claim is that she is entitled to 
basic eligibility for VA benefits on the basis of her 
husband's service.  Prior to the current claim on appeal, 
the RO previously denied entitlement to basic eligibility 
for VA benefits in a May 2000 decision.  

In a letter dated that month, the RO notified the appellant 
of its decision to deny the claim based on its determination 
that the appellant's husband did not have the required 
military service in the United States Armed Forces.  The RO 
determined that there was no finding by the United States 
Department of the Army that the Veteran was an individual 
who had such valid military service-the RO determined that 
the U.S. Army Reserve Personnel Center (ARPERCEN) had 
certified that the appellant's spouse had no valid military 
service, and therefore, she had no legal entitlement to VA 
benefits.

The RO notified the appellant of her appellate rights in a 
May 2000 letter.  The appellant did not appeal the RO's May 
2000 denial of her claim.  Therefore, the May 2000 decision 
is final as to the basic eligibility issue. 38 U.S.C.A. § 
7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As defined by the regulation in effect when the appellant 
filed the May 2001 application to reopen her claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

The evidence received subsequent to the last final decision 
of May 2000 is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).

In this case, the last final disallowance was the RO's May 
2000 decision discussed above.  The RO at that time 
determined that there was no finding by the United States 
Department of the Army that the appellant's husband had 
valid military service in the Armed Forces of the United 
States.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The law also authorizes payment of a pension to a 
veteran who has the requisite service. 38 U.S.C.A. § 1521 
(West 2002).

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2009).  However, such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2009).  The following certifications by the United 
States service departments will be accepted as establishing 
guerrilla service: (i) recognized guerrilla service; (ii) 
unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2).

These regulations have their basis in statute, at 38 
U.S.C.A. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the Court upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For the purpose of establishing entitlement 
to VA benefits, VA may accept evidence of service submitted 
by a claimant, such as a Department of Defense (DD) Form 
214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification 
from the appropriate United States service department under 
the following conditions: (1) The evidence is a document 
issued by the United States service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

Furthermore, 38 C.F.R. § 3.203(c) provides in pertinent part 
that "[w]hen a claimant does not submit evidence of service 
or the evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."

In sum, VA is prohibited from finding that a particular 
individual served in the U.S. Armed Forces on any basis 
other than a United States service department document, 
which VA believes to be authentic and accurate, or United 
States service department verification.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Service department findings 
are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  

Notably, the proper course for an applicant who believes 
there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement, not with VA, but with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

At the time of the May 2000 RO decision denying the 
appellant's claim, the evidence submitted in support of the 
appellant's claim consisted of a document originating from 
the Philippines' government, specifically the Philippines 
Army.  The records did not include a DD Form 214 or original 
Certificate of Discharge issued by the United States 
Government.  

At the time of the May 2000 RO decision, the file contained 
a document that included an April 2000 response to the RO's 
request to the U.S. Army Reserve Personnel Center for 
verification of service for the appellant's spouse.  The 
response, received from the National Personnel Records 
Center (NPRC), was that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  This is the only United States 
Government service department document in the claims file 
that pertains to the issue of certification of required 
service by a service department of the United States.  

In order to reopen the claim, the evidence submitted after 
the May 2000 RO decision must include new and material 
evidence.  That is, evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

The evidence received after May 2000 in support of the 
appellant's claim consists of various documents originating 
from Philippines organizations and governmental entities 
including the Philippines Army; some of which addressed the 
service of the appellant's husband in the Philippines Army.  
These are cumulative or redundant of the Philippines Army 
record already in the claims file at the time of the May 
2000 RO decision.

The documents submitted since May 2000 include a RO 
memorandum for file dated in May 2002; however, this 
document does not in any way constitute material evidence.  
It merely consists of explanatory information summarizing 
the evidence on file and the RO's finding that the evidence 
does not verify the claimed military service in the U.S. 
Armed Forces of the appellant's spouse.

None of the documents received since May 2000 includes 
United States Government documents necessary to legally 
verify service for the purpose of establishing entitlement 
to VA benefits; that is, none of the documents includes a DD 
Form 214, an original Certificate of Discharge, or 
documentation of verification from the appropriate United 
States service department.  These documents would be the 
only type of evidence that could be found to bear directly 
and substantially upon the specific matter under 
consideration, and to be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  That is, this would be the only type of evidence 
which could serve to reopen the appellant's claim that her 
husband served in the U.S. Armed Forces.  

Again, this is because VA is prohibited from finding, on any 
basis other than a service department document, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Service department findings are binding on 
the VA for purposes of establishing service in the U.S. 
Armed Forces. Id.; see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  There is no new document from a United 
States service department such as a DD Form 214 or an 
original Certificate of Discharge, or documentation of 
verification from the appropriate United States service 
department. 

In summary, the evidence received since the last final 
decision in May 2000 is either cumulative and/or redundant 
of the evidence of record at the time of the last final 
decision; and does not include any evidence which bears 
directly and substantially upon the specific matter under 
consideration, nor any evidence that is so significant that 
it must be considered in order to fairly decide the merits 
of the appellant's claim.  

Accordingly, the Board finds that the evidence received 
after the May 2000 decision is not new and material and does 
not serve to reopen the claim for entitlement to basic 
eligibility for VA benefits.  Therefore, the appellant's 
claim of entitlement to entitlement to basic eligibility for 
VA benefits is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to basic 
eligibility for VA death benefits, the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


